Name: Commission Regulation (EC) No 1593/2001 of 2 August 2001 concerning applications for export licences for rice and broken rice with advance fixing of the refund
 Type: Regulation
 Subject Matter: trade policy;  plant product;  tariff policy
 Date Published: nan

 Avis juridique important|32001R1593Commission Regulation (EC) No 1593/2001 of 2 August 2001 concerning applications for export licences for rice and broken rice with advance fixing of the refund Official Journal L 210 , 03/08/2001 P. 0019 - 0019Commission Regulation (EC) No 1593/2001of 2 August 2001concerning applications for export licences for rice and broken rice with advance fixing of the refundTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Commission Regulation (EC) No 1667/2000(2),Having regard to Commission Regulation (EC) No 1162/95 of 23 May 1995, laying down special detailed rules for the application of the system of import and export licences for cereals and rice(3), as last amended by Regulation (EC) No 409/2001(4), and in particular the second subparagraph of Article 7(4) thereof,Whereas:(1) Article 7(4) of Regulation (EC) No 1162/95 provides, where this paragraph is specifically referred to when an export refund is fixed, for an interval of three working days between the day of submission of applications and the granting of export licences with advance fixing of the refund and provides that the Commission is to fix a uniform percentage reduction in the quantities if applications for export licences exceed the quantities which may be exported. Commission Regulation (EC) No 1549/2001(5) fixes refunds under the procedure provided for in the abovementioned paragraph for 600 tonnes.(2) The quantities applied for on 1 August 2001 are in excess of the available quantity, a percentage reduction should therefore be fixed for export licence applications submitted on 1 August 2001.(3) In view of its purpose, this Regulation should take effect from the day of its publication in the Official Journal of the European Communities,HAS ADOPTED THIS REGULATION:Article 1Applications for export licences for rice and broken rice with advance fixing of the refund submitted under Regulation (EC) No 1549/2001 on 1 August 2001 shall give rise to the issue of licences for the quantities applied for to which a percentage reduction of 54,47 % has been applied.Article 2Applications for export licences for rice and broken rice submitted from 2 August 2001 shall not give rise to the issue of export licences under Regulation (EC) No 1549/2001.Article 3This Regulation shall enter into force on 3 August 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 August 2001.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 193, 29.7.2000, p. 3.(3) OJ L 117, 24.5.1995, p. 2.(4) OJ L 60, 1.3.2001, p. 27.(5) OJ L 205, 31.7.2001, p. 7.